Filed 4/15/22 P. v. Fires CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A163565
 v.
 JOSHUA ANDERSON FIRES,                                                 (Sonoma County
                                                                        Super. Ct. Nos. SCR-743686-1,
           Defendant and Appellant.
                                                                        SCR-745153-1)



         Defendant Joshua Fires appeals from sentences entered on pleas of no
contest in two cases. His counsel asked this court for an independent review
of the record to determine whether there are any arguable issues. (People v.
Wende (1979) 25 Cal.3d 436.) Fires was informed of his right to file a
supplemental brief and did not do so. We were nonetheless concerned that
some of the probation conditions imposed in one of the cases were arguably
unconstitutionally vague or overbroad, and we asked for briefing on the issue.
         In that briefing, Fires challenges probation conditions ordering him to
stay away from the victims and their residence (stay-away condition), to not
possess weapons (weapons condition), and to not use marijuana even with a
Proposition 215 card (Proposition 215 condition). The Attorney General
concedes that the first two conditions must be modified and the last condition
must be stricken. We agree with the parties’ proposed disposition. We


                                                               1
therefore modify the stay-away condition to require Fires to stay 100 yards
away from the victims and their residence, modify the weapons condition to
prohibit Fires from possessing deadly or dangerous weapons, and strike the
Proposition 215 condition because it conflicts with another marijuana-related
condition imposed, and we affirm the judgment as modified. As to the other
underlying case, we conclude we lack jurisdiction because only misdemeanors
were charged, and we therefore transfer that matter to the appellate division
of the superior court. (Gov. Code, § 68915.)
                                     I.
                           FACTUAL AND PROCEDURAL
                                BACKGROUND
      In January 2021, Fires threatened to stab two strangers, a woman and
her elderly father, and pulled out a knife.1 He was arrested and taken to jail.
Later that month, Fires was charged in case no. SCR-743686-1 (the felony
case) with two counts of criminal threats and one count of elder abuse, all
felonies, and a misdemeanor count of exhibiting a deadly weapon.2 In March,
after being released from jail, he was charged in case no. SCR-745153-1 (the
misdemeanor case) with two misdemeanor counts committed earlier that
month, prowling and willfully tampering with the contents of a vehicle.3
      Under a plea agreement, Fires pleaded no contest to elder abuse in the
felony case and no contest to prowling in the misdemeanor case in exchange


      1   These facts are drawn from the probation report.
      2 The charges were brought under Penal Code sections 422,
subdivision (a) (criminal threats), 368, subdivision (b)(1) (elder abuse), and
417, subdivision (a)(1) (exhibiting weapon). All further statutory references
are to the Penal Code unless otherwise noted.
      3The prowling charge was brought under section 647, subdivision (h),
and the tampering charge was brought under Vehicle Code section 10852.
Our record does not include any information about the underlying facts
beyond that in the complaint.

                                        2
for dismissal of the remaining charges in those cases. Two other cases
against him were also dismissed.
      On July 20, 2021, the trial court suspended imposition of the sentence
in the felony case and placed Fires on two years of formal probation on the
condition that he serve 352 days in jail, which he had already completed. At
the same hearing, the court denied probation in the misdemeanor case, and
he was given 10 days credit for time served. Fires then filed notices of appeal
from the July 20 orders in both the felony and misdemeanor cases.
                                         II.
                                   DISCUSSION
      Fires claims that the challenged conditions are unconstitutionally
vague and/or overbroad. The vagueness doctrine is based on “the due process
concept of ‘fair warning’ ” and requires a probation condition to be
“ ‘sufficiently precise for the probationer to know what is required . . . , and
for the court to determine whether the condition has been violated.’ ” (In re
Sheena K. (2007) 40 Cal.4th 875, 890.) The overbreadth doctrine requires
that a probation condition “impos[ing] limitations on a person’s constitutional
rights . . . closely tailor those limitations to the purpose of the condition.”
(Ibid.) Although Fires did not object to the challenged conditions below, the
parties agree that he did not thereby forfeit his claims because they present
“ ‘ “pure questions of law that can be resolved without reference to the
particular sentencing record developed in the trial court.” ’ ” (Id. at p. 884.)
      The stay-away condition requires Fires to “stay away from [the
victims]” and their address. Fires contends that the condition is vague
because “it does not notify him of how far away from the victims and their
residence he must stay to avoid violating [it].” He claims that the condition is
also overbroad because it infringes on his constitutional right to travel and is
not narrowly tailored. The Attorney General responds that to avoid these


                                         3
potential “constitutional infirmities,” we may modify the condition to specify
that Fires stay 100 yards away from the victims and their residence, and
Fires does not object to this distance. Accordingly, we modify the condition as
the Attorney General proposes.
      Next, the weapons condition provides that Fires “may not apply for,
possess or have in [his] custody or control any firearms, weapons[,] or
ammunition.” He claims that the term “weapons” is vague and overbroad
because it could include “an ordinary pocket knife, kitchen knife, or baseball
bat” and should be modified to “deadly or dangerous weapons.” The Attorney
General agrees that the proposed phrase “pass[es] constitutional muster.”
Therefore, we modify the condition to specify that “deadly or dangerous
weapons” are prohibited.
      Finally, the Proposition 215 condition, which appears in the sentencing
minute order but was not orally pronounced, states, “No marijuana use even
with a valid 215 card.” Fires claims, and the Attorney General agrees, that
this condition must be stricken because it conflicts with another condition the
trial court imposed, that Fires “not use or possess drugs or drug
paraphernalia unless he has a valid prescription. No marijuana unless he
has his treating physician’s recommendation.” We thus order the
Proposition 215 condition stricken.
                                      III.
                                 DISPOSITION
      In case no. SCR-743686-1, the stay-away condition is modified to
require Fires to “stay 100 yards away from” the victims and their address,
and the weapons condition is modified to prohibit Fires from possessing “any
firearms, deadly or dangerous weapons, or ammunition.” In addition, the
Proposition 215 condition is stricken. As so modified, the judgment is




                                       4
affirmed. The appeal in case no. SCR-745153-1 is transferred to the
appellate division of the Sonoma County Superior Court.




                                     5
                                          _________________________
                                          Humes, P.J.




WE CONCUR:




_________________________
Banke, J.




_________________________
East, J. *




*Judge of the Superior Court of the City and County of San Francisco,
assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


People v. Fires A163565


                                      6